FILED
                             NOT FOR PUBLICATION                            APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50012

               Plaintiff - Appellee,              D.C. No. 3:08-cr-02627-LAB

  v.

SERGIO VENEGAS-MARTIN DEL                         MEMORANDUM *
CAMPO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Sergio Venegas-Martin Del Campo appeals from the 57-month sentence

imposed following his guilty-plea conviction for importation of cocaine, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

      Venegas-Martin Del Campo contends the district court erred by denying his

request for a minor role adjustment pursuant to U.S.S.G. § 3B1.2(b) because he

was merely a courier of the drugs involved. The record reflects that Venegas-

Martin Del Campo knowingly transported a substantial amount of narcotics, see

United States v. Hursh, 217 F.3d 761, 770 (9th Cir. 2000), and planned on

accepting money in return, see United States v. Davis, 36 F.3d 1424, 1437 (9th Cir.

1994). Accordingly, the district court did not clearly err by declining to apply a

minor role adjustment. See United States v. Cantrell, 433 F.3d 1269, 1283-84

(9th Cir. 2006).

      Further, the district court did not misapply the guidelines because Venegas-

Martin Del Campo failed to carry his burden of proving that he was entitled to a

minor role adjustment. See Hursh, 217 F.3d at 770; Davis, 36 F.3d at 1437.

      Venegas-Martin Del Campo also contends his sentence is unreasonable

because the district court: (1) failed to apply the parsimony principle; (2) created

an unwarranted sentencing disparity among drug importation cases; and (3) based

its sentence on a clearly erroneous fact. The record shows that the district court did

not procedurally err and that Venegas-Martin Del Campo’s sentence is not


                                           2                                    09-50012
substantively unreasonable in light of the totality of the circumstances. See Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Carty, 520 F.3d 984, 994-

96 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          3                                    09-50012